Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 1 of 13 Page ID #:21700
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                                    Date: August 19, 2019
  Title       BlackBerry Limited v. Facebook, Inc. et al.




  Present: The Honorable:         Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson                                                 N/A
                    Deputy Clerk                                        Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:


  Proceedings: (IN CHAMBERS) ORDER RE: PLAINTIFF’S MOTION TO COMPEL
  PRODUCTION OF MATERIAL IN RESPONSE TO BLACKBERRY’S REQUESTS FOR
  ELECTRONICALLY STORED INFORMATION [DKT. NO. 236]

                                                  INTRODUCTION

         Before the Court is Plaintiff BlackBerry Limited’s (“BlackBerry” or “Plaintiff”) Motion
  to Compel the Production of Material in Response to Blackberry’s Requests for Electronically
  Stored Information filed in the joint stipulation format on July 61, 2019 (the “Motion”). (Dkt.
  No. 236.) On July 16, 2019, the parties also filed the Declaration of Jeff Nardinelli in Support
  of Motion to Compel (“Nardinelli Decl.”) (Dkt No. 237) and a Declaration of Elizabeth L.
  Stameshkin (“Stameshkin Decl.”) in Opposition to Motion to Compel (Dkt. No. 238).

         On July 31, 2019, Facebook Defendants1 filed a Supplemental Memorandum re Motion
  to Compel. (“Defts.’ Supp. Mem.”) (Dkt. No. 265) and Plaintiff BlackBerry filed a Supplemental
  Brief Regarding its Motion To Compel (“Pltf.’s Supp. Br.”) along with a Declaration of Jeff
  Nardinelli in Support of BlackBerry’s Supplemental Brief re: Motion to Compel (“Supp.
  Nardinelli Decl.”) and related exhibits (Dkt. No. 266). On August 13, 2019, the Court, finding
  the matter suitable for decision without oral argument, vacated the hearing on the Motion and
  took the matter under submission. (Dkt. No. 298.)


  1
           In the Motion, “Facebook Defendants” refers collectively to Defendants Facebook, Inc., WhatsApp, Inc.,
  and Instagram, Inc. (See Joint Stip. at 1.)


  CV-90 (03/15)                               Civil Minutes – General                                Page 1 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 2 of 13 Page ID #:21701
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                                       Date: August 19, 2019
  Title       BlackBerry Limited v. Facebook, Inc. et al.



          For the reasons outlined below, the Motion is DENIED.

                                       RELEVANT BACKGROUND

          Plaintiff commenced this patent infringement action against Defendants Facebook, Inc.,
  WhatsApp Inc., and Instagram, Inc. on March 6, 2019. (Dkt. No. 1.) On April 4, 2018, Plaintiff
  filed the operative First Amended Complaint (“FAC”) asserting claims for patent infringement
  against Defendants Facebook, Inc., WhatsApp Inc., Instagram, Inc., and Instagram, LLC
  (collectively, “Defendants”).2 The FAC alleges that through its BlackBerry Messenger
  technology, BlackBerry “helped pioneer modern mobile messaging.” (FAC ¶ 2.) BlackBerry
  alleges that Defendants, as “relative late comers to the mobile messaging world . . . created
  mobile messaging applications that co-opt BlackBerry’s innovations, using a number of the
  innovative security, user interface, and functionality enhancing features that made BlackBerry’s
  products such a critical and commercial success in the first place.” (FAC ¶4.) BlackBerry
  identifies nine patents at issue in the case, U.S. Patent Nos. 7,372,961 (the “’961 Patent”); No.
  8,209,634 (the “’634 Patent”); No. 8,279,173 (the “’173 Patent”)’ No. 8,301,713 (the “’713
  Patent”); No. 8,429,236 (the “’236 Patent”); No. 8,677,250 (the “’250 Patent”); No. 9,349,120
  (the “’120 Patent”); No. 8,296,351 (the “’351 Patent”); and No. 8,676,929 (the “’929 Patent”)
  (collectively, the “Patents-in Suit”). (FAC ¶¶46-81.)

         As outlined in the FAC, the features covered by the Patents-in-Suit relate to, among other
  things: security improvements; user interface improvements for mobile devices; the ability to
  combine mobile gaming and mobile messaging; techniques to reduce power consumption and
  improve battery life in mobile devices; and techniques “of delivering targeted advertising and
  content to mobile devises based on user demographics and interest, as well as the location of the
  user’s mobile device and time-based triggers.” (FAC ¶5.) Plaintiff alleges that “Defendants
  have used BlackBerry’s own intellectual property to compete with it in the mobile messaging
  space.” (FAC ¶6.)




  2
          On April 15, 2019, the Honorable George H. Wu granted the parties’ joint stipulation to dismiss
  Instagram, Inc. from the action, without prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
  Procedure. (Dkt. No. 160).


  CV-90 (03/15)                                Civil Minutes – General                                 Page 2 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 3 of 13 Page ID #:21702
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                           Date: August 19, 2019
  Title      BlackBerry Limited v. Facebook, Inc. et al.



          Plaintiff seeks preliminary and permanent injunctive relief, compensatory damages under
  35 U.S.C. § 284, including: an enhancement of damages as a result of Defendants’ alleged
  willful infringement; a finding that this case is exceptional under 25 U.S.C § 285 such that
  Plaintiff be awarded its reasonable attorney’s fees; costs and expenses; and prejudgment and
  post-judgment interest. (FAC at pp.157-158.)

          On September 4, 2018, Defendants filed an Answer to the FAC and counterclaims. (Dkt.
  No. 80.) BlackBerry filed its Answer to Defendants’ Counterclaims on September 25, 2018.
  (Dkt. No. 89.) On December 14, 2018, the District Court entered an Amended Stipulated
  Protective Order (Dkt No. 99) and a Stipulated Order Governing the Production of Electronically
  Stored Information (the “ESI Order”). (Dkt. No. 100.) The ESI Order established protocols
  governing the parties’ search for and production format of ESI in this lawsuit,

          On May 10, 2019, the Court held a telephonic conference with the parties regarding
  Facebook’s production of documents, including Plaintiff’s demand for a search for ESI from the
  files of Facebook CEO, Mark Zuckerberg (“Zuckerberg”) relating to an editorial authored by
  Zuckerberg that was published in the Wall Street Journal on January 24, 2019 (the “Zuckerberg
  Article”). (Dkt. No. 201.) The Zuckerberg Article discussed aspects of Facebook’s targeted
  advertising technology. (Id., and see Nardinelli Decl. ¶4, Ex. C.) At the discovery conference,
  the Court ordered Facebook to conduct searches for “emails directly related to Mr. Zuckerberg’s
  Wall Street Journal article and information identified using Plaintiff’s two proposed search terms
  that quote from that article.” (Dkt. No. 201.) The Court’s May 9, 2019 Order was “without
  prejudice to Plaintiff’s ability to seek further production of documents or defendant’s right to
  object to any additional demands for production.” (Id.)

           On June 10, 2019, the Court held another telephonic conference with the parties
  regarding discovery disputes, including whether the Court should compel Facebook to run
  additional searches for advertising-related documents using the parties’ agreed ESI search terms
  Nos. 8-11 and 13 “as identified in the parties’ Joint Report Regarding Facebook’s Production of
  Certain ESI.” (See Dkt. No. 216 (citing Dkt. No. 213).) The Court concluded that briefing was
  necessary to resolve this dispute and authorized Plaintiff to file a motion to compel in the joint
  stipulation format under Local Rule 37-2. (Id.) This timely Motion followed.




  CV-90 (03/15)                         Civil Minutes – General                          Page 3 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 4 of 13 Page ID #:21703
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                             Date: August 19, 2019
  Title      BlackBerry Limited v. Facebook, Inc. et al.



                           THE DISPUTED DISCOVERY REQUESTS

          BlackBerry propounded ESI Request No. 1 to custodian Mark Zuckerberg, initially
  listing 15 search terms. (Nardinelli Decl., ¶ 5, Ex. D.) In the meet and confer process,
  Blackberry modified ESI Terms 8-11 and 13, the terms at issue in the Motion, to the following:

                  No.     Modified Search Term
                  8       (ad OR ads OR advertisement OR advertisements OR
                          advertising) /5 (target OR targets OR targeted OR
                          targeting)
                  9       (ad OR ads OR advertisement OR advertisements OR
                          advertising) /5 (zip OR DMA)
                  10      (ad OR ads OR advertisement OR advertisements OR
                          advertising) /5 (location OR locations)
                  11      (ad OR ads OR advertisement OR advertisements OR
                          advertising) /5 (location OR locations)
                  13      (ad OR ads OR advertisement OR advertisements OR
                          advertising) /5 (interest OR interests)

  (Joint Stip. at 3; and see Nardinelli Decl. ¶¶ 5-6, Exs. D, E.)

         In addition, on February 9, 2019, Plaintiffs served a Fourth Set of Requests for
  Production of Documents (“RFPs”) that sought the following documents related to the
  Zuckerberg Article:

          RFP NO. 113:
          All documents relating to the preparation of the Zuckerberg Article, including all drafts
          of same and all communications regarding same.

          RFP No. 114:
          All documents and communications relating to the statements from the Zuckerberg
          Article: “People consistently tell us that if they’re going to see ads, they want them to be
          relevant. That means we need to understand their interests,” including but not limited to
          the factual basis for these statements.



  CV-90 (03/15)                           Civil Minutes – General                          Page 4 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 5 of 13 Page ID #:21704
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                                         Date: August 19, 2019
  Title       BlackBerry Limited v. Facebook, Inc. et al.



          RFP No. 115:
          All documents and communications relating to the statements from the Zuckerberg
          Article: “Although advertising to specific groups existed well before the internet, online
          advertising allows much more precise targeting and therefore more relevant ads,”
          including but not limited to the factual basis for these statements.

          RFP NO. 116:
          All documents and communications relating to the “categories” referred to in the
          Zuckerberg Article (“So based on what pages people like, what they click on, and other
          signals, we create categories—for example, people who like pages about gardening and
          live in Spain—and then charge advertisers to show ads to that category.”) (emphasis
          added).

          RFP No. 117:
          Documents sufficient to show what comprises the “categories” in the Zuckerberg Article.

          RFP No 118:
          All documents and communications relating to charging advertisers to show
          advertisements “to a category,” as referred to in the Zuckerberg Article (“That means we
          need to understand their interests. So based on what pages people like, what they click
          on, and other signals, we create categories—for example, people who like pages about
          gardening and live in Spain—and then charge advertisers to show ads to that category.”)
          (emphasis added).

  (Nardinelli Decl. ¶7, Ex. F. (emphasis in original).)3
  //
  //
  //
  //
  //

  3
            The Court could not locate written responses/objections to Plaintiffs’ Fourth Set of RFPs in either party’s
  submissions with the Motion. In any event, BlackBerry does not contend that Facebook failed to timely respond to
  Plaintiff’s RFPs.


  CV-90 (03/15)                                 Civil Minutes – General                                   Page 5 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 6 of 13 Page ID #:21705
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                           Date: August 19, 2019
  Title      BlackBerry Limited v. Facebook, Inc. et al.



                                          THE MOTION

  A. Plaintiff’s Position

          In Motion, Plaintiff presents two issues: (1) whether Facebook should be compelled to
  run ESI Search Terms 8-11, and 13 through Zuckerberg’s email for a three year period to
  identify documents responsive to Plaintiff’s Fourth Set of RFPs; and (2) whether the Court
  should modify Facebook’s current document review procedures for the Zuckerberg documents,
  which require Plaintiff’s counsel to review all potentially responsive documents, i.e., all of the
  “hits” identified as containing the ESI search terms, at a computer located at Facebook’s offices.

          1. Zuckerberg Email Search with ESI Search Terms 8-11 and 13

          With respect to Issue No. 1, concerning the search of Zuckerberg email, Plaintiff seeks
  discovery concerning the alleged infringement of BlackBerry’s patents relating to the delivery of
  targeted advertising and, specifically, the alleged infringement of the ‘351 Patent and ‘929
  Patent. (Joint Stip. at 2.) Plaintiff states that both these patents “relate to a network-and-
  software architecture built to deliver ads and content in response to location- or time-based
  signals.” (Id.) In connection with the claims relating to the accused ‘351 and ‘929 Patents,
  Blackberry argues that the Zuckerberg Article “discuss[ed] the patented technology” and in it
  Zuckerberg “emphasized that Facebook’s accused ad platform serves ads based on predefined
  information categories and targets based on “signals” including location[.]” (Id.; and see
  Nardinelli Decl. ¶ 4, Ex. C.) Blackberry maintains that in response to statements in the
  Zuckerberg Article, “BlackBerry propounded RFPs and ESI requests to unearth further
  statements made by Facebook—including Mr. Zuckerberg—about the value and functionality of
  the accused ads technology, including ESI Terms 8-11 and 13.” (Joint Stip. at 2-3.)

          Blackberry argues that ESI Search Terms 8-11 and 13 are relevant “[b]ecause Facebook’s
  ad-targeting systems are central to the case, BlackBerry issued the same terms to additional
  Facebook engineers . . [and] Facebook ran those terms without complaint.” (Joint Stip. at 3.)
  Moreover, Blackberry emphasizes that although Facebook “issued the same terms—nearly
  verbatim—to four separate BlackBerry custodians,” Facebook has refused to run these terms
  against Zuckerberg’s documents. (Id. at 3-4.) BlackBerry argues, Facebook’s objections to the
  ESI search against Zuckerberg’s email, seeks to extend the “apex” doctrine, which can shield a


  CV-90 (03/15)                         Civil Minutes – General                          Page 6 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 7 of 13 Page ID #:21706
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                                        Date: August 19, 2019
  Title       BlackBerry Limited v. Facebook, Inc. et al.



  corporation’s highest level executives from deposition unless and until efforts have been made to
  obtain the relevant information from lower level personnel, to ESI production.4 (Id. at 4.)
  BlackBerry urges that the discovery sought is proportionate to the needs of the case because
  Blackberry is not seeking “’advertising’ documents generally, but rather only documents that hit
  on search terms relating specifically to location-and time-based targeting.” (Id. at 10). Finally,
  BlackBerry argues that the discovery is not duplicative of information obtained from other
  custodians who “received the same advertising terms as Mr. Zuckerberg.” (Id.)

          2. Request to Modify the Current ESI Review Protocol

          With respect to Issue No. 2, Plaintiff argues that Facebook’s on-site review requirement
  is unduly burdensome, creates additional delay in obtaining production of the relevant responsive
  documents, and is unnecessary to protect the security of the documents sought. (Joint Stip. at 4-
  5.) Plaintiff contends that Facebook’s procedure forced “BlackBerry to review every hit at the
  offices of [Facebook’s] counsel” and the “review set included documents that Facebook
  conceded are irrelevant and that Facebook conceded to not warrant any protections beyond those
  offered by the protective order.” (Joint Stip. at 4.) BlackBerry notes that the review procedure
  “required four on-site visits by BlackBerry’s counsel.” (Id.) BlackBerry insists that it finished
  its review on June 11, 2019 and has repeatedly asked “Facebook to produce the documents
  marked as responsive, and to propose a protocol for handling any documents that Facebook
  contends to warrant extra protections,” but as of July 2, 2019, Facebook had done neither. (Id.)

  B. Facebook’s Position

         In opposition to the Motion, Facebook challenges both the relevance and proportionality
  of BlackBerry’s requests that ESI Search Terms 8-11 and 13 be run against Zuckerberg’s email.
  Facebook argues that ESI Search Terms 8-11 and 13 are not proportionate “when applied to Mr.
  Zuckerberg.” (Joint Stip. at 13.) While Plaintiffs point to sentences in the Zuckerberg Article
  that may refer to the accused technology, according to Facebook, “[t]hese sentences say nothing
  about Mr. Zuckerberg’s ‘familiarity with the accused technology,’ personal knowledge of the
  operation of Facebook’s advertising system architecture, or any personal knowledge about ‘value

  4
           See, e.g., Google Inc. v. American Blind & Wallpaper Factory, Inc., No. C 03-5340 JF (RS), 2006 WL
  2578277, at * 3, n.3 (N.D. Cal. Sept. 6, 2006) (“Courts generally refuse to allow the immediate deposition of a high
  level executive, often given the sobriquet “apex deponent,” before the testimony of lower level employees with
  more intimate knowledge of the case has been secured.” (internal citation omitted)).


  CV-90 (03/15)                                Civil Minutes – General                                   Page 7 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 8 of 13 Page ID #:21707
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                           Date: August 19, 2019
  Title      BlackBerry Limited v. Facebook, Inc. et al.



  or strategy’ of the accused features.” (Joint Stip. at 13.) Facebook further states that it “has
  provided for BlackBerry’s review of emails about the drafting of [the Zuckerberg Article].” (Id.)
  Facebook claims that BlackBerry, frustrated by the fact that the documents it has reviewed thus
  far related to the drafting of the Zuckerberg Article do not discuss “the value, importance, or
  implementation of the accused advertising technology beyond the statement in the editorial,”
  Blackberry now “seeks to dig through Mr. Zuckerberg’s files indiscriminately[.]” (Id.)

          Facebook argues that the ESI Search Terms 8-11and 13 are overbroad and “likely to
  generate a significant number of mis-hits.” (Joint Stip. at 16.) Facebook also contends that
  BlackBerry has not demonstrated a need for this search of Zuckerberg’s email because
  “Zuckerberg’s email will not alter how the underlying source code of the product works and is
  thus irrelevant to infringement.” (Id.) Facebook insists that even if BlackBerry is able to
  identify statements regarding “unique value” Zuckerberg places on the business model that relies
  upon the targeting advertising technology, “BlackBerry does not explain how it would plan to
  use any such statements that exist or how it would ensure that any such statements are tied to any
  allegedly patented features[.]” (Id. at 17.)

          With respect to BlackBerry’s request to modify the review protocol, Facebook argues
  that significant security concerns weigh against allowing the less stringent review protocols that
  BlackBerry seeks. (Joint Stip. at 20.) Facebook argues that notwithstanding the existence of a
  protective order, Zuckerberg’s public role and the fact of a previous leak of his email warrants
  the heightened protections against inadvertent disclosure afforded by the present review protocol.
  (Joint Stip. at 21.)

  C. The Parties’ Supplemental Briefing

          In its Supplemental Memorandum, Facebook reemphasizes that ESI from Zuckerberg is
  unnecessary. Facebook argues that Plaintiff will have adequate opportunity to delve into the
  specifics regarding the operation of Facebook’s advertising platform through depositions of
  Facebook Engineering Managers, Allen Lui and Ori Hanegby, who are scheduled to be deposed
  on August 2 and August 22, respectively. (Defts.’ Supp. Mem. at 1.) Facebook also notes that
  BlackBerry recently deposed “Pratiti Raychoudhury, a Vice President and Head of Research,
  regarding user and advertiser studies” and on August 20 BlackBerry will depose another 30(b)(6)



  CV-90 (03/15)                         Civil Minutes – General                          Page 8 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 9 of 13 Page ID #:21708
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW (KSx)                                            Date: August 19, 2019
  Title      BlackBerry Limited v. Facebook, Inc. et al.



  witness, Facebook’s Finance Director, “on many topics relating to Facebook’s financials,
  including advertising related data.” (Id. at 1-2.)

          Facebook argues that it has continued to “address any reasonable ESI Requests from
  BlackBerry” and continues to produce documents and ESI related to advertising. (Id. at 2.)
  Facebook reiterates its position that given this ongoing discovery relating to the specifics of
  Facebook’s advertising platform and operations, any “high level” discussions by or with
  Zuckerberg about the company’s advertising strategy are simply not relevant to the patent
  infringement claims at issue here. (Id. at 2.) Finally, Facebook, asserts that the initial review of
  Zuckerberg’s ESI “from the first set of search terms” has confirmed the need for the stringent
  review protocols. (Id.)

         BlackBerry, in its Supplemental Brief, rejects Facebook’s contention that ESI Search
  Terms 8-11 and 13 are over broad as to Zuckerberg’s email, noting that the same terms were run
  against Facebooks’ own engineers and Facebook requested “that BlackBerry run them against
  the inventors of the patents as issue.” (Pltf.’s Supp. Br. at 1.) Blackberry maintains that the
  “terms are aimed specifically at Facebook’s accused system, which enables time- and location-
  based advertising delivery.” (Id. at 1.) Blackberry argues that it seeks Zuckerberg’s “insight”
  and “understanding of the way this technology works, as well as the unique value he placed on
  this business model in relation to company strategy.” (Id. at 3 (internal quotation marks
  omitted).) On that basis, Blackberry contends that the information sought is relevant because
  Zuckerberg “is involved in highest-level discussions regarding the accused advertising systems.”
  (Id.) Further, BlackBerry argues that a single incident where confidential Facebook documents
  were leaked to a foreign government does not justify Facebook’s insistence on a heightened
  review protocol for Zuckerberg’s email in this case because Facebook has no evidence to
  “suggest that BlackBerry has or will deliberately leak Mr. Zuckerberg’s emails.” (Id. at 4.)

                                           LEGAL STANDARD

         Under Rule 26 of the Federal Rules of Civil Procedure, a party may obtain discovery
  concerning any nonprivileged matter that is relevant to any party’s claim or defense and
  proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). As amended in December 2015,
  Rule 26(b)(1) identifies six factors to be considered when determining if the proportionality


  CV-90 (03/15)                          Civil Minutes – General                           Page 9 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 10 of 13 Page ID #:21709
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. CV 18-1844-GW (KSx)                                             Date: August 19, 2019
   Title      BlackBerry Limited v. Facebook, Inc. et al.



   requirement has been met, namely, the importance of the issues at stake in the action, the amount
   in controversy, the parties’ relative access to the relevant information, the parties’ resources, the
   importance of the discovery in resolving the issues and whether the burden or expense of the
   proposed discovery outweighs its likely benefit. Id. Relevant information need not be
   admissible to be discoverable. Id.

           Rule 37 provides that “[a] party seeking discovery may move for an order compelling an
   answer, designation, production, or inspection.” FED. R. CIV. P. 37(a)(3). The party seeking to
   compel production of documents under Rule 34 has the “burden of informing the court why the
   opposing party’s objections are not justified or why the opposing party’s responses are
   deficient.” Best Lockers, LLC v. American Locker Group, Inc., Case. No. SACV 12-00403 CJC
   (ANx), 2013 WL 12131586, at *4 (C.D. Cal. Mar. 27, 2013).

          District courts have broad discretion in controlling discovery. See Hallett v. Morgan, 296
   F.3d 732, 751 (9th Cir. 2002). When considering a motion to compel, the Court has similarly
   broad discretion in determining relevancy for discovery purposes. Surfvivor Media, Inc. v.
   Survivor Productions, 406 F.3d 625, 635 (9th Cir. 2005) (citing Hallet, 296 F.3d at 751).

                                                  DISCUSSION


           While the scope of discovery permitted under Rule 26(b) is broad, it is not without limits.
   See FED. R. CIV. P. 26(b)(1). Following the 2015 amendments to Rule 26, the Court must
   consider both relevance and proportionality in determining whether the scope of discovery that a
   party seeks is appropriate. Further, the court must limit the frequency or extent of discovery if it
   determines that the “discovery sought is unreasonably cumulative, or duplicative, or can be
   obtained from some other source that is more convenient, less burdensome, or less expensive.”
   FED. R. CIV. P. 26(b). As discussed below, the Court finds that BlackBerry’s request to apply
   ESI Search Terms 8-11 and 13 to Zuckerberg’s emails, after having already searched for
   documents using search terms specifically targeted to the statements made in the Zuckerberg
   Article, seeks discovery that is neither relevant nor proportionate to the claims and defenses at
   issue in this patent infringement action.




   CV-90 (03/15)                           Civil Minutes – General                          Page 10 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 11 of 13 Page ID #:21710
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. CV 18-1844-GW (KSx)                                            Date: August 19, 2019
   Title      BlackBerry Limited v. Facebook, Inc. et al.



   A. The Discovery Sought is Not Proportionate to the Needs of the Case

           One of the enumerated proportionality factors on Rule 26(b), as amended, is “the
   importance of the discovery in resolving the issues.” FED. R. CIV. P. 26(b)(1). Here, the
   adjudication of the infringement claims in this action will turn on the specifics of the Patents-in-
   Suit and the implementing source code for those accused patents. To the extent BlackBerry’s
   discovery demand arises from the Zuckerberg Article, a very generic statement for public
   consumption regarding the company’s advertising methods, there is nothing in that editorial to
   suggest Zuckerberg has “personal knowledge” that is relevant to the Patents-in-Suit at issue in
   this case. Therefore, the Court is not persuaded that the searches of Zuckerberg’s email with ESI
   Search Terms 8-11 and 13 will be of importance in resolving the issues in this case.

           The fact that Facebook used the same ESI Search Terms 8-11 and 13 in seeking
   discovery from BlackBerry personnel does not alter the Court’s conclusion. The fact that the
   same search terms were used against other custodians, including opposing witnesses, is not
   sufficient to establish the relevance or proportionality of running searches using those terms
   against Zuckerberg’s email. The Court rejects BlackBerry’s contention that in resisting this
   discovery, Facebook attempts to extend the “apex” doctrine to document production. Not so.
   The issue here is grounded in relevance.

          Facebook cites several decisions from district courts in Delaware, Missouri, and
   Nebraska that have limited production of a CEO’s email when there was insufficient connection
   to the actual issues in dispute. (See Joint Stip. at 18.) While these authorities are not binding on
   this Court, they are nonetheless persuasive in these circumstances where BlackBerry has not
   shown that Zuckerberg has “unique or personal knowledge of the subject matter that warrants
   [his email] information.” Lutzeier v. Citigroup Inc., Case No. 4:14-cv-00183-RLW, 2015 WL
   430196, at *7 (E.D. Mo. Feb. 2, 2015).

          Indeed, in a pre-motion discovery conference before this Court, counsel for Blackberry
   acknowledged that “Zuckerberg is probably far afield of the specific implementation.”
   (Stameshkin Decl. ¶3, Ex. R.) But in patent litigation, “specific implementation” of the accused
   technology is a core issue in the case. The Zuckerberg Article does not provide an adequate
   nexus with any of the accused technology to assume that Zuckerberg may have personal
   knowledge regarding any specific implementation or source code sufficient to justify the broad
   ranging email search that Plaintiff seeks in the Motion. BlackBerry urges that running ESI


   CV-90 (03/15)                          Civil Minutes – General                          Page 11 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 12 of 13 Page ID #:21711
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. CV 18-1844-GW (KSx)                                          Date: August 19, 2019
   Title      BlackBerry Limited v. Facebook, Inc. et al.



   Search Terms 8-11 and 13 on Zuckerberg’s email is warranted because of Zuckerberg’s “unique
   knowledge of the accused technology.” (Pltf.’s Supp. Br., at 4.) But nothing in the Zuckerberg
   Article indicates or suggests that Zuckerberg has personal knowledge regarding the accused
   technology and the Zuckerberg Article is the singular basis on which Blackberry posits the
   relevance of the discovery sought by the Motion.

   B. Applying the ESI Search Terms re: Advertising to Zuckerberg’s Email is Not
      Equivalent to Applying Those Terms to Emails of Engineers Directly Involved in
      Development and Implementation of the Accused Patents

           The Court is also unpersuaded by Blackberry’s argument that simply because the same
   search terms were run against the emails of Facebook’s engineers and used to search for emails
   from Blackberry’s inventors, that necessarily means that discovery sought by running ESI Search
   Terms 8-11 and 13 against Zuckerberg’s emails is de facto relevant and proportionate. Running
   these ESI search terms against the email of personnel directly involved in the technical
   development, implementation, and operation of the accused technology is not the same as
   running those search terms against the emails of the CEO of a global technology company whose
   primary business model is “advertising” writ large. The search terms themselves, even as agreed
   by the parties, do not define proportionality. Nor does the ESI Order. Rather, proportionality
   must be assessed by considering the specific context of the custodian and/or repository against
   which the search terms will be applied. On the record presented here, the Court concludes that
   BlackBerry’s inquiry into Zuckerberg discussions at “the highest level” about its advertising
   functionality and business strategy is too attenuated from the infringement issues to be
   established – or refuted—in this lawsuit to warrant running ESI Search Terms 8-11 and 13
   through the entirety of Zuckerberg’s email for a three-year period.

          Consequently, Facebook is not required to conduct a search of the Zuckerberg emails
   using Search Terms 8-11 and 13. Because the Court denies the request for searches of
   Zuckerberg’s email, the Court need not reach Plaintiff’s request that the Court modify the review
   protocol for the Zuckerberg email.

                                             CONCLUSION

         Accordingly, the Motion is DENIED in its entirety. In the Joint Stipulation and
   Supplemental Memoranda, the parties did not address any award of expenses, including


   CV-90 (03/15)                         Civil Minutes – General                        Page 12 of 13
Case 2:18-cv-01844-GW-KS Document 329 Filed 08/19/19 Page 13 of 13 Page ID #:21712
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. CV 18-1844-GW (KSx)                                             Date: August 19, 2019
   Title      BlackBerry Limited v. Facebook, Inc. et al.



   attorneys’ fees, under Rule 37(a)(5). Nevertheless, the Court finds that Motion was
   substantially justified given the significance of the issues in dispute for both parties, and,
   therefore, declines to make an award of costs.

           IT IS SO ORDERED.

                                                                                            :
                                                                   Initials of Preparer   gr




   CV-90 (03/15)                         Civil Minutes – General                          Page 13 of 13
